Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol L. Pizzuto appeals the district court’s orders staying discovery, denying her motion to remand, and granting Defendants’ motions to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pizzuto v. Randolph, No. 5:10-cv-00017-FPS, 2010 WL 2402861 (N.D.W. Va. June 3, 2010; June 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.